Exhibit 10.1

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Third Amended and Restated Credit Agreement (this
“Second Amendment”) is entered into as of the 24th day of March, 2009 (the
“Effective Date”), by and among GEOMET, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”) and the Banks party hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks, and the other agents party thereto are parties to that certain
Third Amended and Restated Credit Agreement dated as of June 9, 2006 (as
amended, the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein with their initial letter capitalized shall have the meaning given
such terms in the Credit Agreement); and

WHEREAS, pursuant to the Credit Agreement, Banks have made a revolving credit
loan to Borrower and provided certain other credit accommodations to Borrower;
and

WHEREAS, the parties hereto desire to (a) amend certain terms of the Credit
Agreement in certain respects and (b) establish a Borrowing Base of
$140,000,000, in each case to be effective as of the Effective Date.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Required Banks hereby agree as follows:

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, the Credit Agreement shall be
amended effective as of the Effective Date in the manner provided in this
Section 1.

1.1 Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Loans or participations in Letters of Credit required to be funded by it
hereunder within one Domestic Business Day of the date required to be funded by
it hereunder, (b) has otherwise failed to pay over to the Administrative Agent
or any other Bank any other amount required to be paid by it hereunder within
one Domestic Business Day of the date when due, unless



--------------------------------------------------------------------------------

the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Impacted Bank” means (a) any Bank that is a Defaulting Bank and (b) any Bank as
to which (i) the Administrative Agent, the Letter of Credit Issuer or the Swing
Line Bank has a good faith belief that such Bank has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities or (ii) an
entity that controls such Bank has been deemed insolvent or become subject to a
bankruptcy or insolvency proceeding. The Administrative Agent shall endeavor to
notify the Borrower promptly upon the Administrative Agent becoming aware of the
existence of an Impacted Bank hereunder; provided, that the Administrative
Agent’s failure to provide such notice shall not be deemed to be a breach of
this Agreement.

“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of March 24, 2009 among Borrower,
Administrative Agent and the Banks party thereto.

1.2 Amendments to Definitions. The definitions of “Adjusted Base Rate”,
“Applicable Margin”, “Commitment Fee Percentage”, “Letter of Credit Fee” and
“Loan Papers” contained in Section 1.1 of the Credit Agreement are hereby
amended to read in full as follows:

“Adjusted Base Rate” means, on any day, the greatest of (a) the Base Rate in
effect on such day, (b) the sum of (i) the Federal Funds Rate in effect on such
day, plus (ii) one half of one percent (.5%) and (c) the sum of (i) the Adjusted
LIBOR Rate with respect to an Interest Period of one month beginning on such day
(or if such day is not a Eurodollar Business Day, beginning on the immediately
preceding Eurodollar Business Day) plus (ii) one percent (1%). Each change in
the Adjusted Base Rate shall become effective automatically and without notice
to Borrower or any Bank upon the effective date of each change in the Federal
Funds Rate, the Base Rate or the Adjusted LIBOR Rate, as the case may be.

“Applicable Margin” means, on any date, with respect to each Adjusted Base Rate
Tranche or Eurodollar Tranche, an amount determined by reference to the ratio of
Outstanding Credit to the Borrowing Base on such date in accordance with the
table below:

 

Ratio of Outstanding Credit to Borrowing Base

   Applicable Margin for
Adjusted Base Rate
Tranches     Applicable Margin for
Eurodollar Tranches  

< .50 to 1

   1.375 %   2.250 %

> .50 to 1 < .75 to 1

   1.625 %   2.500 %

> .75 to 1 < .90 to 1

   1.875 %   2.750 %

> .90 to 1

   2.125 %   3.000 %



--------------------------------------------------------------------------------

“Commitment Fee Percentage” means, for any day, one-half of one percent (0.5%).

“Letter of Credit Fee” means, with respect to any Letter of Credit issued
hereunder, a fee in an amount equal to a percentage of the average daily
aggregate amount of Letter of Credit Exposure of all Banks during the Fiscal
Quarter (or portion thereof) ending on the date such payment is due (calculated
on a per annum basis based on such average daily aggregate Letter of Credit
Exposure) determined by reference to the ratio of Outstanding Credit to the
Borrowing Base in effect on the date such Letter of Credit is issued in
accordance with the table below:

 

Ratio of Outstanding Credit to Borrowing Base

   Per Annum Letter
of Credit Fee  

< .50 to 1

   2.250 %

> .50 to 1 < .75 to 1

   2.500 %

> .75 to 1 < .90 to 1

   2.750 %

> .90 to 1

   3.000 %

Such fee shall be payable in accordance with the terms of Section 2.13.

“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Notes, each Facility Guaranty now or hereafter executed, each Subsidiary
Pledge Agreement now or hereafter executed, the Certificate of Effectiveness,
the Letters of Credit and all other certificates, documents or instruments
delivered in connection with this Agreement, as the foregoing may be amended
from time to time.

1.3 Amendment to Letter of Credit Provision. Section 2.1 of the Credit Agreement
is hereby amended by adding the following language to the end of the first
paragraph of clause (b):

“Notwithstanding anything to the contrary contained herein, the Letter of Credit
Issuer shall not at any time be obligated to issue, amend, renew or extend any
Letter of Credit if any Bank



--------------------------------------------------------------------------------

is at such time an Impacted Bank hereunder, unless the Letter of Credit Issuer
has entered into arrangements satisfactory to the Letter of Credit Issuer with
the Borrower or such Bank to eliminate Letter of Credit Issuer’s risk with
respect to such Bank.”

1.4 Amendment to Swing Line Loans Provision. A new clause (k) is hereby added to
Section 2.4 of the Credit Agreement as follows:

“(k) Notwithstanding anything to the contrary contained herein, the Swing Line
Bank shall not at any time be obligated to make a Swing Line Loan if any Bank is
at such time an Impacted Bank hereunder, unless the Swing Line Bank has entered
into arrangements satisfactory to the Swing Line Bank with the Borrower or such
Bank to eliminate Swing Line Bank’s risk with respect to such Bank.”

1.5 Amendment to Interest Rates; Payments Provision. Clause (a) of Section 2.6
of the Credit Agreement shall be amended and restated in its entirety to read as
follows:

“(a) The principal amount of the Loan (including any Swing Line Loan)
outstanding from day to day which is the subject of an Adjusted Base Rate
Tranche shall bear interest at a rate per annum equal to the Adjusted Base Rate
plus the Applicable Margin; provided, that in no event shall the rate charged
hereunder or under the Notes exceed the Maximum Lawful Rate. Interest on any
portion of the principal of the Loan (including any Swing Line Loan) subject to
an Adjusted Base Rate Tranche shall be payable as it accrues on the last day of
each Fiscal Quarter.”

Section 2. Borrowing Base. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, the Borrowing Base
shall be decreased, effective as of the Effective Date, to $140,000,000 and
shall remain at $140,000,000 until the next Determination thereafter. Borrower
and Banks agree that the Determination provided for in this Section 2 shall
(a) be deemed to be the determination of the Borrowing Base scheduled for
June 30, 2009 (or such date promptly thereafter as reasonably possible for the
Banks) pursuant to Section 4.2 of the Credit Agreement and (b) not be construed
or deemed to be a Special Determination for purposes of Section 4.3 of the
Credit Agreement.

Section 3. Representations and Warranties of Borrower. To induce Banks and
Administrative Agent to enter into this Second Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:

3.1 Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Loan Papers
is true and correct on the date hereof and will be true and correct after giving
effect to the amendments set forth in Section 1 hereof.



--------------------------------------------------------------------------------

3.2 Due Authorization; No Conflict. The execution, delivery and performance by
Borrower of this Second Amendment are within Borrower’s corporate powers, have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any Material
Agreement binding upon Borrower or any other Credit Party, or result in the
creation or imposition of any Lien upon any of the assets of Borrower or any
other Credit Party except Permitted Encumbrances.

3.3 Validity and Enforceability. This Second Amendment constitutes the valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as (a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
application.

Section 4. Miscellaneous.

4.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions of the
Credit Agreement and the Loan Papers shall, except as amended and modified
hereby, remain in full force and effect. The amendments contemplated hereby
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as they may be
increased pursuant hereto.

4.2 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

4.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable fees
and expenses of counsel to Administrative Agent incurred by Administrative Agent
in connection with the preparation, negotiation and execution of this Second
Amendment and all related documents.

4.4 Counterparts. This Second Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Second Amendment until Borrower and Required Banks have executed a
counterpart. Facsimiles or other electronic transmissions (e.g., pdf) shall be
effective as originals.

4.5 Complete Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

4.6 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.

4.7 Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, other than conflict of laws
rules thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

[Signature Pages to Follow]



--------------------------------------------------------------------------------

BORROWER:

GEOMET, INC.,

a Delaware corporation

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Executive Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/BANK:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Renita Cummings

Name:  

Renita Cummings

Title:  

Assistant Vice President

BANK OF AMERICA, N.A.,

as a Bank

By:  

/s/ Jeffrey H. Rathcamp

Name:  

Jeffrey H. Rathcamp

Title:  

Managing Director

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANKS: BNP PARIBAS By:  

/s/ Edward Pak

Name:  

Edward Pak

Title:  

Vice President

By:  

/s/ Juan Carlos Sandoval

Name:  

Juan Carlos Sandoval

Title:  

Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANK OF SCOTLAND By:  

/s/ Julia R. Franklin

Name:  

Julia R. Franklin

Title:  

Assistant Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Heather W. Kiely

Name:  

Heather W. Kiely

Title:  

Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

STERLING BANK By:  

/s/ David W. Phillips

Name:  

David W. Phillips

Title:  

Senior Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

The undersigned (i) consents and agrees to this Second Amendment, and
(ii) agrees that the Loan Papers to which it is a party (including, without
limitation, the Facility Guaranty dated as of June 9, 2006 or January 1, 2007,
as applicable) shall remain in full force and effect and shall continue to be
the legal, valid and binding obligation of the undersigned, enforceable against
it in accordance with its terms.

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

GEOMET GATHERING COMPANY, LLC,

an Alabama limited liability company

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Executive Vice President

GEOMET OPERATING COMPANY, INC.,

an Alabama corporation

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Executive Vice President

SHAMROCK ENERGY, LLC,

a Colorado limited liability company

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Executive Vice President

[Signature Page]

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.